Citation Nr: 1753562	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for ischemic heart disease.

3. Entitlement to an increased initial rating in excess of 50 percent for posttraumatic stress disease (PTSD).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to April 1972.

These matters come to the Board of Veterans' Appeals from June 2006, October 2010, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a video conference Board hearing in February 2017.  The transcript is of record.


FINDINGS OF FACT

1. The evidence does not indicate that the Veteran's tinnitus was incurred in or caused by active service; that it manifested to a compensable degree within one year from service discharge; or that symptoms have been continuously present since within one year from service.

2. The record lacks a diagnosis of ischemic heart disease, and the Veteran's atrial fibrillation was not incurred in or caused by service.

3. The Veteran's PTSD symptoms have not caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4. The Veteran's service-connected disability does not render him unable to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for entitlement to service connection for ischemic heart disease or atrial fibrillation have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for entitlement to an initial increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130 (2017).

4. The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the claims.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as cardiovascular-renal disease and organic disease of the nervous system, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Tinnitus has been held to be an organic disease of the nervous system within the definition of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) ("§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'").
 
An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, tinnitus and cardiovascular-renal disease are qualifying chronic diseases.  

A veteran who had active service in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 is presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Certain disorders, if manifest to a degree of 10 percent or more, in a veteran who was exposed to certain herbicide agents may be presumed to be service connected.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  Ischemic heart disease is one such disease.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Tinnitus

Service treatment records did not indicate complaints of ringing in the ears.  Audiograms before and after service indicated that the Veteran's hearing after service was as good as or better than before service. 

The Veteran circled "hearing loss" and "ringing in ears" on a review of symptoms progress note, possibly from November 1997.

In June 2010, the Veteran participated in an Agent Orange Registry examination.  He reported at that time that he had ringing in both ears with decreased hearing since returning from service in 1972.  The Veteran reported being a 50 caliber machine gun operator in service.

The Veteran was afforded a VA hearing and tinnitus examination in September 2010.  The examiner noted mild to severe sensorineural hearing loss and periodic bilateral tinnitus.  The examiner opined that the tinnitus was at least as likely as not a symptom of the hearing loss, but that neither the tinnitus nor the hearing loss was at least as likely as not related to service.  The examiner explained that there was no evidence that the Veteran had hearing loss in service or in the years following service.  There was no decrease in threshold indicated on the Veteran's discharge audio examination and at the time the Veteran reported that that examination (in 2010) was the first documented complaint for hearing loss.  

In February 2017, the Veteran testified that he believed that he had mentioned his tinnitus to a doctor in the late 1970s, possibly 1978.  The Veteran also testified that the VA audiologist from 2010 told a group of veterans that included him that their hearing loss was likely due to military service if they worked on gun trucks.  The Veteran's spouse was present at the time and confirmed the Veteran's testimony.

The Veteran did not complain about tinnitus to his doctors for several years after service.  Medical records did not indicate a complaint until several decades later, and the Veteran's testimony indicated that he didn't complain for more than five years, later in the late 1970s.  This weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").

The 2010 VA examiner opined that the Veteran's tinnitus was due to his hearing loss, but that his hearing loss was not due to service.  The examiner explained that there were no in-service complaints of hearing loss or tinnitus, and the Veteran's post-service hearing examination did not indicate a frequency shift in hearing.  The hearing loss post-dated service per the examiner.  

The Veteran has testified and reported that he's had hearing loss and tinnitus since leaving service.  The Veteran is competent to report readily observable symptoms such as tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The other evidence outweighs the Veteran's statements.  In particular, the lack of a frequency shift in service combined with the VA examiner's opinion that the tinnitus resulted from later hearing loss and the lack of contemporary medical complaint outweigh the Veteran's statements that he has had tinnitus and hearing loss since service.  

In addition, the Veteran's testimony that the audiologist told him that his tinnitus was due to service is outweighed by the specific indication in the audiologist's report that hearing loss was not due to service.  Even accepting the Veteran's testimony, the audiologist was making broad statements to a group of veterans and was likely generalizing.  The audiology examination report, on the other hand, was specific to the Veteran and considered his medical records.

It is acknowledged that the Veteran testified to firing heavy machine guns in service.  The Veteran likely did have exposure to acoustic trauma in service, but this only satisfies Shedden element (2).  Nexus, or Shedden element (3) requires that the Veteran establish a connection between his in-service acoustic trauma and his current conditions.  That connection has not been established.

Presumptive service connection and service connection under the continuity of symptoms methodology fail for the same reason.  The evidence, discussed above, does not demonstrate that it was at least as likely as not that the Veteran had hearing loss or tinnitus symptoms at service discharge or within one year of discharge.  The post-service hearing examination, the recent VA examination, and the delay before a medical complaint weigh strongly against such a finding.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for tinnitus must therefore be denied.

Ischemic Heart Disease

Ischemic heart disease is one of the conditions for which presumptive service connection may be granted for veterans who were exposed to certain herbicide agents, including the agent in Agent Orange.  Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e). 

The Veteran testified in February 2017 that he has never been diagnosed with ischemic heart disease, but has been diagnosed with atrial fibrillation and had previously had an ablation performed.  The Veteran's medical records support this testimony.  Atrial fibrillation, however, is not ischemic heart disease and is not otherwise listed as a presumptive condition.  As the medical evidence concurs with the Veteran's testimony that he has not been diagnosed with ischemic heart disease, presumptive service connection for such cannot be established.

Direct service connection for atrial fibrillation, however, must still be considered.  But the Veteran has not alleged, and there does not appear to be, a nexus between the Veteran's service and his atrial fibrillation.  The Veteran did not have heart problems upon discharge, and the Veteran's medical records indicated that the atrial fibrillation began many decades after service.  For example, the Veteran's 1997 general VA examination noted normal heart activity and that a prior cardiac catheterization did not find coronary artery disease.  Moreover, the record did not indicate that the Veteran's current condition may have been related to Agent Orange exposure or any other in-service event.  Without such a nexus, service connection must be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for ischemic heart disease must therefore be denied.

Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

When evaluating a mental disorder, VA considers the frequency, severity, and duration of psychiatric symptoms.  VA assigns an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
 
The schedule for rating mental disorders, including PTSD, is set forth in 38 C.F.R. § 4.130.  The ratings are as follows:
 
[100 percent:] Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
 
[70 percent:] Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
 
[50 percent:] Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned materials, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.  "[A] veteran may only qualify for a given disability rating under [38 C.F.R. § 4.130] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A medical record from January 2006 noted that the Veteran had been treated for dysthymia, but that he had recently opened up about his traumatic experiences.  The Veteran acknowledged symptoms of reexperiencing memories and nightmares, emotional detachment, foreshortened future, loss of interest, anger and irritability, chronic difficulty with sleep, hypervigilance, startle reactions and episodic vague paranoia.  The examiner also opined that for years the Veteran had been able to work on his farm, but has had to limit this due to his physical limitations, which in turn had escalated his PTSD symptoms.  The examiner also opined that the Veteran would not be able to maintain employment due to chronic difficulty with others, poor concentration and attention, and the inability to sustain the performance of his usual tasks.

A September 2010 depression screening indicated moderate depression.

A November 2010 screening indicated that the Veteran had good emotional support from friends and family.

A December 2010 psychiatry note diagnosed the Veteran with chronic PTSD and as being "unemployable".  It did not provide a rationale.  The note also stated that the Veteran's symptoms of PTSD had worsened due to his increased physical limitations and pain.

In January 2011, medical records indicated a negative screen for depression.  

The Veteran was afforded a VA PTSD examination in September 2012.  The examiner identified PTSD symptoms of intrusive and unwanted thoughts that had been increasing in prevalence, avoidance, restlessness, anhedonia, limited involvement with others, insomnia and mild hypervigilance.  The examiner opined that the symptoms caused occupational and social impairment with reduced reliability and productivity.  He explained that the Veteran's symptoms were in the mild to moderate range.  Per the Veteran, his marriage was better than before and he had regular contact with his children and grandchildren.  He reported only occasional contact with neighbors and that he no longer participated in hobbies such as hunting and fishing because he did not feel like it and it hurt his back and neck.  The Veteran told the examiner that he was last employed in 1985 and that he left work because he hurt his back and was placed on workers' compensation.  The Veteran reported working his farm after this time, but that working had become increasing difficult because of his arthritis.  He denied hallucinations and suicidal or homicidal ideation.  The examiner concluded that the Veteran's PTSD would mildly to moderately impair his ability to work in either sedentary or physical employment settings.

In February 2017, the Veteran testified that he had trouble sleeping and he did not like being around people and dreaded coming to the hearing.  The Veteran stated that his interactions had become worse as he aged and that he did not see friends or family often, maybe around the holidays.  The Veteran also testified that he was working on his farm less and less every year.  He testified that medical professionals had not told him that he could not work because of his PTSD, but that as he had gotten older he had not been physically as able to work.  

Considering all the evidence over the entire period on appeal, the Veteran's symptoms have not risen to the 70 percent or higher level.  For example, the Veteran has not endorsed or demonstrated symptoms of suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression that affect the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal hygiene.  With respect to the Veteran's ability to handle stressful situations and ability to establish and maintain relationships, the Veteran has endorsed at least some difficulty in these areas.  But the Veteran still does maintain relationships with his wife, his family, and a few acquaintances.  In addition, the Veteran still can attend events and navigate the public.  Even if these are symptoms consistent with the list of the 70 percent level, they do not result in occupational and social impairment with deficiencies in most areas as required by the rating criteria.  

Although the symptoms listed in the diagnostic code for a 70 percent or 100 percent rating are not exclusive, such a rating must be based on the listed symptoms or symptoms of similar severity, frequency and duration.  The Veteran has a long noted chronic sleep impairment.  Sleep impairment, or insomnia, is identified as a symptom in the 30 percent rating, and is not equivalent to the symptoms in the 70 percent or 100 percent rating.  The record does not indicate that the Veteran has symptoms of similar severity, frequency and duration as the 70 percent symptoms that cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment, respectively.

It is also noted that the Veteran's symptoms appear to be worsening.  In 2012, the Veteran reported a healthy social relationship with his family and saw them every few weeks.  In 2017, the Veteran reported a much more limited social relationship with them and saw them only at holidays.  The Veteran attributed this to being tired, which most favorably could be tied to his insomnia.  The 70 percent level, however, requires the inability to maintain relationships.  A 100 percent evaluation required total social impairment.  A limited ability to maintain relationships is a symptom in the 50 percent rating, which the Veteran is currently rated at.  The Board finds that the Veteran's symptoms of PTSD do not meet or approximate the criteria for a higher rating.  The Veteran is most appropriately rated at 50 percent.

The Board notes that this holding does not preclude the Veteran from later seeking to establish a higher rating if his condition continues to deteriorate.  

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

TDIU

VA will grant TDIU when the evidence shows that the veteran is precluded, because of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is rated 50 percent for PTSD.  He is not service connected for any other disability.  A single 50 percent rating does not satisfy the schedular requirements for TDIU, and schedular TDIU must be denied.  However, the Board may still consider whether to refer the claim for extra-schedular consideration.
 
An extra-schedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extra-schedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).
 
Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran has been out of public employment since 1985.  His departure from that job, however, was due to a back injury for which he received workers' compensation.  The Veteran is not service connected for a back injury.  The Veteran also testified that he had been slowing down and limiting his work on his farm, but that this was due to physical reasons, such as his arthritis, rather than mental reasons.  The Veteran is not service connected for these physical ailments and TDIU may not be based upon them.

The Veteran is service connected for PTSD.  Although the Veteran testified that he never had been told he could not work due to his PTSD, the Veteran's mental health provider in January 2006 stated that the Veteran would not be able to maintain employment due to his to chronic difficulty with others, poor concentration and attention, and the inability to sustain the performance of his usual tasks.  A December 2010 note repeated this finding with a diagnosis of "unemployable."

On the other hand, the Veteran has been able to work for himself on his farm since 1985, including during those years he was diagnosed as "unemployable."  In addition, the 2012 VA examiner opined that the Veteran's PTSD would only mildly to moderately impair his ability to work.  As described above, for VA purposes, unemployable means that the Veteran is not capable of performing the steps needed for employment due solely to his service-connected disability and not due to his other disabilities or age.  The Veteran's case is not so "outside the norm" to require referral for extra-schedular consideration of TDIU.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for ischemic heart disease or atrial fibrillation is denied.

Entitlement to an increased initial rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


